—Motion by the third-party defendant Hartford Accident & Indemnity Co. and cross motion by third-party defendant Michael Raimondi, in effect, to dismiss the appellants’ appeal from so much of an order of the Supreme Court, Westchester County, entered August 6, 1992, as dismissed the third-party action. By decision and order on motion dated June 7, 1993, the motion and cross motion were held in *524abeyance, and referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Ordered that the motion and cross motion are granted, and the appeal as against them is dismissed.
The plaintiffs are precluded from pursuing their appeal from the portion of the order which dismissed the third-party complaint by virtue of their limited notice of appeal and this Court’s denial of their application to amend the notice of appeal. Accordingly, the motion and cross motion of the third-party defendants must be granted. Balletta, J. P., Miller, Hart and Krausman, JJ., concur.